SIMPSON, J.
The appellant was indicted for assault with intent to murder, and was convicted of assault and battery.
The only question raised in the record is as to the correctness of the action of the court in refusing to give *28the charge requested in writing by the defendant. The charge requested in writing by the defendant, and refused by the court, is an exact copy of a charge which has been held to be good by this court.—Kennedy v. State, 140 Ala. 1, 6, 8, 37 South. 90. The court erred in refusing to give said charge.
The judgment of the court is reversed, and the cause remanded.
Reversed and remanded.
Dowdell, C. J., and Andeeson, Mayfield, and Sayre, JJ., concur. McClellan, J., dissents. Evans, J., not sitting.